DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claim(s) 1-5 and 8, drawn to a dehumidifying device.
Group II, claim(s) 6 and 7, drawn to a method of dehumidifying a testing chamber.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

A dehumidifying device (1) configured to mix air discharged from an environmental testing chamber (Paragraphs 12-18 of the attached translation: Indoor return air “RA”) with outside air (Paragraphs 12-18 of the attached translation: Outside air “OA”) for dehumidification and to discharge dry air (Figure 1 and Paragraphs 12-18 of the attached translation: The dry air is discharged at a location of a flow path between 1 and 14),
A dry air thermal controlling device (14) configured to thermally control the dry air discharged from the dehumidifying device so as to have a temperature lower than a preset air temperature inside the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 14 is an intercooler that cools the dry air to a temperature lower than a preset air temperature inside the environmental testing chamber prior to heating the dry air with a heating device 16 to the preset air temperature inside the environmental testing chamber), and
A dry air heating device (i.e. 16) configured to heat the dry air thermally controlled by the dry air thermal controlling device up to the preset air temperature and to supply the dry air (Figure 1: Supply air “SA”) to the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 16 is a heater that 
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.

During a telephone conversation with Tiffany Adigwe (75,964) on 1/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“A dehumidifying device” (3) (i.e. a device for dehumidifying) as recited in claim 1 (line 2) and as disclosed on paragraphs 16-27 and 64 of the specification, where “dehumidifying device” and “dehumidifying unit” appear to be interchangeable terms as per the specification).
“A dry air thermal controlling device” (4) (i.e. a device for thermal controlling) as recited in claim 1 (line 4) and as disclosed on paragraphs 28-35 and 64 of the specification, where “dry air thermal controlling device” and “dry air thermal controlling unit” appear to be interchangeable terms as per the specification).
“A dry air heating device” (4) (i.e. a device for heating) as recited in claim 1 (line 7) and as disclosed on paragraphs 36-44 and 64 of the specification, where “dry air thermal controlling device” and “dry air thermal controlling unit” appear to be interchangeable terms as per the specification).
“A refrigerant cooling device” (43/45) (i.e. a device for cooling refrigerant) as recited in claim 4 (line 3) and as disclosed on paragraph 28 of the specification.
“A refrigerant circulating device” (60) (i.e. a device for circulating refrigerant) as recited in claim 4 (line 4) and as disclosed on paragraph 30 of the specification.
“A refrigerant heating device” (48) (i.e. a device for heating refrigerant) as recited in claim 4 (line 6) and as disclosed on paragraph 28 of the specification.


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coil-shaped pipe” (claim 4, lines 8 and 9) must be shown or the feature(s) canceled from the claim(s).  Note that paragraph 29 of the specification discloses a cooler 42 as including a coil-shaped pipe that is not shown.  While the cooler is depicted schematically, the cooler with a coil-shaped pipe does not appear to be depicted.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation “the middle” (line 7) lacks antecedent basis.
Regarding claim 8, the recitation “an environmental testing chamber” (line 1) renders the claim indefinite.  Since claim 8 contains a reference to the air conditioning system of claim 1 it is unclear if the “environmental testing chamber” (claim 8, line 1) is the same as the “environmental testing chamber” (claim 1, lines 2-3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kin (JP 2010-264330 A).
Regarding claim 1, Kin discloses an air-conditioning system (Figure 1), comprising: a dehumidifying device (1) configured to mix air discharged from an environmental testing chamber (Paragraphs 2, 15, 20, and 28-42 of the attached translation: A room from which indoor return air “RA” is discharged and to which supply air “SA” is supplied at a predetermined temperature and humidity, where the room is 
A dry air thermal controlling device (14) configured to thermally control the dry air discharged from the dehumidifying device so as to have a temperature lower than a preset air temperature inside the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 14 is an intercooler that cools the dry air to a temperature lower than a preset air temperature inside the environmental testing chamber prior to heating the dry air with a heating device 16 to the preset air temperature inside the environmental testing chamber), and
A dry air heating device (i.e. 15) configured to heat the dry air thermally controlled by the dry air thermal controlling device up to the preset air temperature and to supply the dry air (Figure 1: Supply air “SA”) to the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 15 is a heater that raises a temperature of the dry air to the preset air temperature inside the environmental testing chamber).  
Regarding claim 3, Kin discloses an air-conditioning system as discussed above, where the dehumidifying device is an adsorption-type desiccant air conditioner (Paragraph 12 of the attached translation).
Regarding claim 8, Kin discloses an environmental testing chamber comprising the air conditioning system as claimed in claim 1 (see rejection of claim 1, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A), and further in view of Kametani (US 6,250,095).
Regarding claim 2, Kin discloses an air-conditioning system as discussed above.  While Kin disclose that the air-conditioning system discharges air (i.e. Supply air “SA”) having a dew point of -30ºC or less (Paragraph 1 of the attached translation: Dew point of supply air “SA” is -100ºC after passing through a second 6 dehumidifying device), Kin does not explicitly teach or disclose the dew point of dry air that is discharged from the dehumidifying device (i.e. a first dehumidifying device 1).
Kametani teaches an air-conditioning system, comprising: a dehumidifying device (i.e. a first dehumidifying device 61), where the dehumidifying device discharges dry air with a dew point of -30ºC or less (Col. 2, lines 6-13: A dew point in the range of -20ºC to -70ºC).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dehumidifying device as disclosed by Kin to discharge the dry air with a dew point of -30ºC or less as taught by . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A), and further in view of Enomoto (US 7,415,836).
Regarding claim 4, Kin discloses an air-conditioning system as discussed above.  While Kin disclose that the dry air thermal controlling device (i.e. 14) defines a dry air cooling device configured to cause the dry air discharged from the dehumidifying device to cool the dry air (Figure 1 and Figure 1 and Paragraphs 12-18 of the attached translation), Kin does not explicitly teach or disclose the dry air thermal controlling device as part of a refrigerant circuit.
Enomoto teaches a cooling system (Figure 5), comprising: a refrigerant cooling device (3), a refrigerant circulating device (2) configured to circulate a refrigerant cooled by the refrigerant cooling device (Figure 5 and Col. 13, lines 30-42), a refrigerant heating device (23) configured to heat the refrigerant circulated by the refrigerant circulating device in a middle of the circulation (Figure 5 and Col. 13, lines 30-42), a coil-shaped pipe (i.e. as defined by the refrigerant cooling device) through which the refrigerant heated by the refrigerant heating device flows (Figure 5: Elements 3 and 6 are defined by coil-shaped pipes), and an air cooling device (6) configured to cause the dry air discharged from the dehumidifying device to come in contact with the coil-shaped pipe to cool the dry air (Figure 5 and Col. 13, lines 30-42).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A), and further in view of Enomoto (US 7,415,836) and Steffes (US 5,201,024).
Regarding claim 5, Kin discloses an air-conditioning system as discussed above.  While Kin disclose that the dry air thermally controlled by the dry air thermal controlling device is heated and is supplied to the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation), Kin does not explicitly teach or disclose that the dry air thermal controlling device (i.e. a heater) includes a sheet-shaped heater.
Enomoto teaches a cooling system, comprising: at least one heater (e.g. 19, 23, 36) configured to heat a fluid (Figure 4 and Col. 8, lines 51-65), where the at least one heater is a sheet-shaped heater (Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dry air thermal controlling device (i.e. a heater) as disclosed by Kin in the form of a sheet-In re Dailey et al., 149 USPQ 47.
Further, Kin does not explicitly teach or disclose that the dry air thermal controlling device includes a heat storage body.
Steffes teaches a cooling system, comprising: a thermal controlling device (10), where the thermal controlling device includes a heater (63) and a heat storage body (58) (Figure 6 and Col. 5, lines 1-22: Steffes teaches the concept of combining a heater with a thermal storage device to reduce operating costs).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dry air thermal controlling device as disclosed by Kin in the form of a heater in combination with a heat storage body as taught by Steffes to improve air-conditioning system operating efficiency by providing a thermal controlling device with a capability to buffer thermal loading (thermal battery/buffer) thereby reducing operating costs (Col. 5, lines 1-22 of Steffes).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2010/0275775 discloses an air-conditioning system.
US 6,250,095 discloses an air conditioning system.
US 6,196,469 discloses an air conditioning system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763